Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Applicant’s claim for foreign priority as claimed in this application under 35 U.S.C. 119(a)-(d) or (f) (CHINA 201610700353.1 08/21/2016), is acknowledged.  

Applicant’s claim for PCT as claimed in this application under 35 U.S.C. 371, (This application is a 371 of PCT/CN2016/113850 12/30/2016), is acknowledged.  

Preliminary Amendments
Preliminary amendment to the claims and specification dated 2/21/19, is acknowledged.  
Preliminary amendment to the claims dated 3/21/19, is acknowledged.  

Drawings
The drawings filed on 2/21/19 are acknowledged.  

Allowable Subject Matter
Claims 1-6, 8, 10-15 and 17-23 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1 and 10 recite,

receiving, by the router, a first message sent by the device C, wherein the first message carries the information about the device B, and wherein the first message is used to instruct the router A to add the device B to the WiFi network; and
sending, by the router A, a second message to the SSID of the device B after receiving the first message sent by the device C, wherein the second message carries an SSID and a password of the router A, and wherein the second message is used to instruct the device B to use the SSID and the password of the router A to connect to the router A to join the WiFi network.
Claims 8, 17 recite,
establishing, by a device C, a WiFi connection to a router A to constitute a WiFi network; 
obtaining, by the device C from the router A, information about a nearby device B detected by the router A, wherein the information about the device B comprises a service set identifier (SSID) of the device B; and

router A sends a second message to the device B after receiving the first message sent by the device C, wherein the second message carries an SSID and a password of the router A, and wherein the second message is used to instruct the device B to use the SSID and the password of the router A to connect to the router A to join the WiFi network.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al., 2016/0174140 discloses,
[0009] In the embodiments of the present disclosure, no connection needs to be 
pre-established between the first terminal device (taking a mobile phone as an 
example) and the second terminal device (taking a smart television as an 
example).  The mobile phone provides configuration data in a WIFI frame and 
then broadcasts the configuration data, the smart television initiates a data 
interception interface and configures itself according to the configuration 
data received from the WIFI frame.  For example, the mobile phone may provide 
an SSID and a password of a WIFI network in Probe Request so that the smart 
television is able to connect with the WIFI network using the SSID (Service Set 
Identifier) and the password.  In this way, a WIFI network discovered by the 

avoids cumbersome configuration of the smart television and improves operating 
efficiency in configuring terminal devices.
[0061] On the interface as shown in FIG. 4, the user may see SSIDs of the WIFI 
networks currently saved in the mobile phone.  Both the SSID and the connection 
password of the WIFI may be encapsulated by the mobile phone into a Probe 
Request and be broadcasted to be shared with the smart television for use if 
the user clicks a "Share" button.

    PNG
    media_image1.png
    468
    431
    media_image1.png
    Greyscale
Ya
    PNG
    media_image2.png
    573
    499
    media_image2.png
    Greyscale

 Yarmolich 2012/0010923 discloses,
[0059] The network communicates with individual's WiFi devices as follows.  
The network routers identify the MAC address of registered WiFi devices as they 
move in and out of any individual router's range.  The routers are capable of 
detecting any registered WiFi devices which are in range, how much data the 
WiFi device transfers through our access point, and even which URL's a WiFi 
device has been used to access to determine the individual's interests. 

devices detected by the network through any router may be tracked as an 
individual moves around a business or purchases items.  Tracking allows for the 
network to provide an individual who decides to join the network at a later 
time with the opportunity to be selected for special discounts or rewards based 
on previous purchases. 
   [0054] When registration is completed within a business linked to the 
network, registration may be completed as follows.  An individual within a 
business on the network may receive a prompt to join a WiFi network given the 
SSID of the network when entering within range of a network router or access 
point.  When selecting the network SSID, the individual may be prompted to 
enter the cell phone number.  After receiving the cell phone number, the 
network may provide text message having a link for the individual to register 
with the network.  The individual may link from the text to a registration, 
enter a name and email address, and the network will do the rest, i.e. detect 
the smart phone's or WiFi device's MAC address or other electronic ID.  Once 
registration is complete, the individual will forever be connected to network 
through all routers having the network SSID through which the individual signed 
up.

    PNG
    media_image3.png
    492
    537
    media_image3.png
    Greyscale

Wu, Yarmolich and the additional art of record do not teach or suggest at least the second message is used to instruct the device B to use the SSID and the password of the router A to connect to the router A to join the WiFi network.
Therefore independent claims 1, 10, 8, 17 are allowable over the prior arts of record.  Consequently, independent claims 1, 10, 8, 17 and their respective dependent claims are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARESH N PATEL/Primary Examiner, Art Unit 2493